Citation Nr: 0740199	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right knee status post arthroscopy, for the period from 
December 1, 2000 to August 4, 2003.

2.  Entitlement to a rating in excess of 30 percent for right 
knee status post arthroscopy, from August 4, 2002.  



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from February 1991 to 
December 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO, inter 
alia, granted service connection for status post right knee 
arthroscopy, assigned an initial rating of noncompensable 
rating, effective December 1, 2000.  In January 2003, the 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for the right knee disability.  A statement 
of the case (SOC) was issued in March 2003.  By rating 
decision in March 2003, the RO assigned a 10 percent rating 
for the right knee disability, effective December 1, 2002.  
The veteran filed a substantive appeal in May 2003.  

By rating action in June 2004, the RO assigned a 20 percent 
rating for the right knee disability, effective December 1, 
2002.  By rating action in December 2004, the RO assigned a 
30 percent rating for the right knee disability, effective 
August 4, 2003.  A supplemental SOC (SSOC) was issued in July 
2007.

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the initial rating claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, in assigning an initial 20 percent rating from the 
effective date of the grant of service connection, but 
assigning a 30 percent rating from August 4, 2003, the RO has 
granted staged ratings for the disability under 
consideration.  As higher ratings are potentially available 
at each stage, the Board has characterized the appeal as 
encompassing the two issues on the title page.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

Pertinent to the claims on appeal, the Board notes that the 
RO last issued a SSOC in July 2007.  The record reflects that 
the RO certified the case to the Board on November 7, 2007.  
Prior to the RO's certification of the case to the Board, 
additional evidence was submitted by the veteran and received 
at the RO in August 2007.  The evidence consists of a July 
2007 of the veteran's employer regarding the severity of the 
veteran's right knee disability.  

The RO has not considered the additionally received evidence 
in adjudicating the remaining service connection an increased 
rating claims on appeal.  Under these circumstances, the 
Board has no alternative but to remand this matter to the RO 
for consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2007).

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should give the 
veteran another opportunity to present pertinent information 
and/or evidence, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession, as 
well as ensure that its decision meets the notice 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), particularly, 
specifically as regards assignment of disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims.  The RO's adjudication of 
the claims should include continued consideration of whether 
staged rating, pursuant to Fenderson, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly, as regards 
disability ratings and effective dates-
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered by the RO, 
in July 2007) and legal authority.  The 
RO's adjudication of the claims should 
include continued consideration of 
whether staged rating, pursuant to 
Fenderson, is warranted.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

